Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
	(i) With regard to page 6 (line 5 of paragraph [0026]), the term "reader pin 22" should be changed to the term --leader pin 22--.
(ii) With regard to page 8 (line 3 of paragraph [0037]), the term "as" should be changed to the term --has--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2004/0101275 A1) in view of Kojima Yasushi et al. (JP 2014-116921 A).
As per claim 1 (and analogously, as per claim 8), Abe (US 2004/0101275 A1) discloses a non-contact communication medium (e.g., 10) for a recording medium cartridge (e.g., MC, "magnetic tape cartridge" as per paragraph [0020, 0022], etc.), comprising: a circuit component (e.g. 10c - see Figs. 2(a)(b)) that has a memory unit capable of storing management 5information relating to the recording medium/medium cartridge therein (e.g., see, inter alia, paragraphs [0023, 0037, 0038, 0039, 0040, 0041, 0047, 0048], etc.); a support substrate (e.g., 10a) that supports the circuit component; (10c) and an antenna coil that includes a coil unit (e.g., 10b) that is electrically connected to the circuit component (10c) and formed on the support substrate (10a) (e.g., see Fig. 2b; paragraph [0023]).
Additionally, as per claim 8, a recording medium cartridge (e.g., MC, "magnetic tape cartridge" as per paragraph [0020, 0022], etc.) is provided, comprising: an information recording medium (e.g., - magnetic tape MT); a cartridge case (e.g., 1) that houses the information recording medium (10); and the non-contact communication medium (10).
As per claim 9, wherein 10the information recording medium is a magnetic tape (e.g., - magnetic tape MT).  
As per claims 1 and 8, however, Abe (US 2004/0101275 A1) remains silent with regard to wherein an inductance value of the coil unit is 0.3 µH or more and 2.0 µH or less.  
Moreover, Abe (US 2004/0101275 A1) further remains silent regarding the circuit characteristics as set forth in claims 3 and 4.
As per claim 5, Abe (US 2004/0101275 A1) remains silent to wherein the antenna coil is made of a copper foil having an average thickness of 16 µm or 20more

As just one example, Kojima Yasushi et al. (JP 2014-116921 A) discloses an analogous short-range, non-contact communication medium, wherein, as per claims 1 and 8, an inductance value of the coil unit is 0.3 µH or more and 2.0 µH or less, and/or as per claim 3, wherein 15the inductance value of the coil unit is 0.8 µH or more and 1.6 µH or less (e.g., see, inter alia, p. 12, ll. 30-32 and Fig. 16 - wherein the vertical axis is the inductance measured in nH - of the enclosed Kojima Yasushi et al. (JP 2014-116921 A) document). 
As per claim 4, Kojima Yasushi et al. (JP 2014-116921 A) further discloses wherein a Q-value of the antenna coil is 30 or more (e.g., see, inter alia, p. 12, ll. 30-32 and Fig. 15 - wherein the vertical axis is the Q-value - of the enclosed Kojima Yasushi et al. (JP 2014-116921 A) document).  
As per claim 5, wherein the antenna coil is made of a copper foil having an average thickness of 16 µm or 20more (e.g., see, inter alia, p. 10, ll. 63-66 and p. 12, l. 16 - of the enclosed Kojima Yasushi et al. (JP 2014-116921 A) document).  
Given the express teachings and motivations, as espoused by Kojima Yasushi et al. (JP 2014-116921 A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the circuit characteristics, including the inductance range, Q value, the thickness, etc., as set forth in claims 1, 3, 4, and 5 to the analogous non-contact information medium using the coil unit of Abe (US 2004/0101275 A1), in order to advantageously "manufacture, with high productivity, a small-sized, thin-shape and high-performance antenna module reflected with influences resulting from an electromagnetic 
As per claim 6, although Abe (US 2004/0101275 A1) in combination with Kojima Yasushi et al. (JP 2014-116921 A) remains silent with regard to wherein the memory unit includes a non-volatile memory element having a memory capacitance of 16 kilobytes or more, simply increasing the recording capacity of well-known non-volatile memories (including a memory capacitance of 16 kilobytes or more) is a well-known concept within the art.
That is, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to simply increase them memory capacitance of the memory unit of Abe (US 2004/0101275 A1) to 16 kilobytes or more, in order to provide the capability of storing more information pertaining to the cartridge, including allowing for "the data sending/receiving unit 24 [to] read[] out the usage history information of the magnetic tape cartridge MC recorded in the IC chip 10c of the cartridge memory 10 and [allow] search[ing] the usage history of the magnetic tape cartridge MC in the apparatus 20" (e.g., see paragraph [0037] of Abe (US 2004/0101275 A1)) in a manner consistent with higher memory usage. No new or unobvious result is seen to be obtained by simply increasing the data capacity of the memory unit, given the general knowledge of one having ordinary skill in the art.
As per claim 10, although Abe (US 2004/0101275 A1) remains silent with regard to wherein the information recording medium is a magnetic tape cartridge of an LTO (linear tape open) standard, Official notice is taken that magnetic tape cartridges (single reeled with leader pins) of the type disclosed by Abe (US 2004/0101275 A1), which include an LTO (linear tape open) standard are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2004/0101275 A1) in view of Kojima Yasushi et al. (JP 2014-116921 A) as applied to claim 1 above, and further in view of Kiyosue et al. (JP 2010-200061 A).
See the description of Abe (US 2004/0101275 A1) in view of Kojima Yasushi et al. (JP 2014-116921 A), supra.
As per claim 2, although Abe (US 2004/0101275 A1) in combination with Kojima Yasushi et al. (JP 2014-116921 A) remains silent with respect to wherein a maximum outer diameter of the coil unit in a major axis direction is 20 mm or less, and a maximum outer diameter of the coil unit in a minor axis direction is 10 mm or less, simply adjusting the physical size/format of the coil dimensions in a range as set forth in claim 2 is a concept related to such coil units of antennae used in non-contact information media art, that is well known in the art.
As just one example, Kiyosue et al. (JP 2010-200061 A) discloses an analogous non-contact information media with an antenna coil unit, wherein the adjustment of circuit characteristics while reducing the size of a coil antenna for use in recording carriers, is set forth, so as to maintain communication characteristics.
That is, given the express teachings and motivations, as espoused by Kiyosue et al. (JP 2010-200061 A), it would have been obvious to one of ordinary skill in the art before the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2004/0101275 A1) in view of Kojima Yasushi et al. (JP 2014-116921 A) as applied to claim 1 above, and further in view of Hino (JP 2010-079451 A).
See the description of Abe (US 2004/0101275 A1) in view of Kojima Yasushi et al. (JP 2014-116921 A), supra.
As per claim 7, although Abe (US 2004/0101275 A1) in combination with Kojima Yasushi et al. (JP 2014-116921 A) remains silent with respect to wherein 
25the circuit component further has a resonant capacitance unit that is electrically connected to the antenna coil and has a variable capacitance value therein, such circuit elements are well-known in the art.
As just one example, Hino (JP 2010-079451 A) discloses an analogous non-contact information media (e.g., 1) with an antenna coil unit (e.g., 5), wherein 
25the circuit component further has a resonant capacitance unit that is electrically connected to the antenna coil (5) and inter alia, paragraphs [0041, 0042] of Hino (JP 2010-079451 A).
Given the express teachings and motivations, as espoused by Hino (JP 2010-079451 A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the circuit component of Abe (US 2004/0101275 A1) as further having a resonant capacitance unit that is electrically connected to the antenna coil and further having a variable capacitance value therein, as taught by Hino (JP 2010-079451 A), in order to advantageously "stably extract data in an external device by stabilizing reverse voltage occurring in an antenna coil of the external device, in a non-contact type IC [medium]." See "Problem to be solved" section of Hino (JP 2010-079451 A).


  Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein magnetic tape cartridges include non-contact information media in the form of antennae coils communicating information about the magnetic tape cartridges electromagnetically (e.g., see US 7,780,107 B2, US 2004/0037004 A1, US 2004/0107433 A1, US 2006/0180694 A1); additionally the following disclose inductances associated with such loop coil antenna (e.g. US 2008/0065676 A1- see paragraph [0076] and US 2005/0007296 A1 (TABLE 1, paragraph [0126]).
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688